DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0308416 (“Ambekar”) in view of U.S. Patent Application Publication No. 2018/0187649 (“Spruce”).
Regarding claim 1, Ambekar discloses:
A method for controlling a wind energy farm (title, abstract), the wind energy farm comprising two or more wind turbines (e.g., FIG 3), the method comprising:

monitoring wake effects at each of the wind turbines (farm-level predictive wake model accounts for wake effects at each turbine in the farm; in order to produce a “farm-level wake model,” the model must continually account for each wind turbine and changes in the wake produced); 
in the case that a downstream wind turbine experiences wake effects above a predefined wake threshold level, generating a control signal for at least one wind turbine having an upstream wake relationship with the downstream wind turbine, the control signal requesting a decrease in generated wake (para. [0044], “farm control subsystem uses the farm-level predictive wake model to selectively adjust one or more control settings of the wind turbines for a constrained optimization of the desired performance goals … while maintaining fatigue loads on individual wind turbines below a designated threshold”; see also para. [0049], “estimated wake interactions are then used to adaptively control settings such as rotor speed and/or an alignment of blades of the upstream wind turbines”; thus, if fatigue loads on a downstream turbine would exceed a designated threshold, the upstream wind turbine would be controlled to reduce wake effects on the downstream turbine); and
controlling the wind turbines of the wind energy farm in accordance with the generated control signals (para. [0049]).
e.g., para. [0044]).

	Spruce discloses a method of controlling a wind farm having two or more wind turbines (title, abstract, FIG 1B), the method including: for at least one of the wind turbines of the wind energy farm, estimating a lifetime usage (para. [0202]), based on an accumulated load measure for the wind turbine (implicit to any teaching of a lifetime usage estimate), and in the case that the estimated lifetime usage is below a predefined lifetime usage limit, operating the wind turbine in an over-rated state (paras. [0201-204]; paras. [0212-213]; “[t]he amount of over-rating applied is controlled such that … the fatigue life of the turbine is only used up at the end, and preferably only just at the end, of the predetermined turbine life”; this is an implicit teaching that, when the LUE is below a predetermined limit, the wind turbine is operated in an over-rated state).

	Because Ambekar already contemplates control based on accumulated fatigue life of a wind turbine and Spruce merely discloses a particular method of calculated the accumulated fatigue life and control of over-rated based thereupon, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Ambekar to utilize the LUE and over-rating controls of Spruce because the LUE and over-rating control of Spruce has art recognized suitability for the intended purpose of controlling a wind farm based 
Regarding claim 2, the combination of Ambekar in view of Spruce (“the first combination”) discloses the limitations as set forth in claim 1 and Ambekar further discloses monitoring loads on one or more parts of the wind turbines (paras. [0087-88] discuss continual monitoring of at least some wake parameters; paras. [0043-44] discuss the adjustment of operational parameters to “minimize” or “maintain” fatigue loads with respect to designated thresholds; thus, Ambekar must at least implicitly teach that loads on one or more parts of the wind turbines are [continuously] monitored).
Regarding claim 3, the first combination discloses the limitations as set forth in claim 1 and Ambekar further discloses detection of wake effects at the wind turbines of the wind energy farm (in order to create a farm-level wake model, Ambekar must “detect” wake effects at each of the wind turbines of the wind farm).
Regarding claim 4, the first combination discloses the limitations as set forth in claim 1 and Spruce further discloses the lifetime usage estimation comprising steps of: measuring or estimating a bending moment of the wind turbine (para. [0202]; “[t]he loads a given component experiences (be they bending moments, temperatures, forces or motions for example) may be measured and the amount of component fatigue life calculated), calculating a fatigue load on the wind turbine, based on the measured or estimated bending moment implicit teaching that the calculated fatigue load is compared against an expected fatigue load, the expected fatigue load correlating to the design limits), based on the age of the wind turbine (every fatigue load estimation is based, at least in part, on the age of the wind turbine [component] as estimated fatigue life is an estimate of fatigue life remaining; to obtain a remaining fatigue life, one must know what the total fatigue life is and how much has been consumed – that which is consumed is inherently “based on the age of the wind turbine” because consumption occurs as the turbine ages).
Regarding claim 5, the first combination discloses the limitations as set forth in claim 4 and Spruce further discloses the bending moment being a tower bottom bending moment (para. [0322-0326] discuss the measurement of fatigue life on various components in a wind turbine, including the tower; in measuring tower fatigue life, Spruce suggests measurement based on tower stress; tower stress is effectively “a bending moment” on the tower; when measuring tower bend, the most optimal place to place a sensor would be at the bottom of the tower).  
Regarding claim 6, the first combination discloses the limitations as set forth in claim 4 and Spruce further discloses calculation of the fatigue load using a rainflow count (para. [0323]).
Regarding claim 7, the first combination discloses the limitations as set forth in claim 4 and Spruce further discloses re-estimating lifetime usage (para. [0208]) for a variety of reasons e.g., definition of a new target lifetime, or how consumption of fatigue life changes during operation, see para. [0212]) with an overall goal of having fatigue life of the wind turbine be consumed just at the end of the turbine life (para. [0213]).  Examiner therefore finds that Spruce implicitly teaches re-estimation of a lifetime usage in the case a wind turbine is operated in an over-rated state and, when the estimated lifetime usage exceeds a limit, ceasing operation in the over-rated state.
Regarding claim 8, the first combination discloses the limitations as set forth in claim 1 and Ambekar further discloses the central wind energy farm controller identifying at least one wind turbine of the wind energy farm that has an upstream wake relationship with a downstream wind turbine, based on the determined wake state of the wind energy farm (Ambekar’s farm-level wake model identifies chains of turbines having wake effects on a downstream wind turbine), and the central wind energy farm controller generating a control signal for at least one of the identified wind turbines and forwarding the controls to the turbines (para. [0043]).
The first combination does not explicitly disclose the downstream wind turbine forwarding a wake detected signal to a central wind energy farm controller, the signal indicated the downstream wind turbine has detected wake effects above a predefined wake threshold.  Examiner notes, however, that the farm-level wake model of Ambekar would integrate this type of control because the model estimates real-time wake effects for all of the turbines on the farm.  Thus, if the downstream turbine would experience a wake effect exceeding a predefined threshold (e.g., permissible fatigue loads), Ambekar would subsequently control the upstream wind turbines to mitigate the negative wake effects (see, e.g., para. [0044]).
In re Dulberg, 289 F.2d, 522, 523 (CCPA 1961).  Here, it would be desirable to make the farm-level controller and sensors separable for the purposes of providing wake detection redundancy in the event of a failure in the farm level controller or sensors precluded such detection at the farm controller level.  As such, Examiner finds it would have been obvious to modify Ambekar to include means for wake detection and transmission of an associated signal at each of the wind turbines in order to provide wake detection redundancy to the wind farm.
Regarding claim 9, the first combination discloses the limitations as set forth in claim 1 and Ambekar further discloses at least one of the generated control signals request[s] a decrease in power production of the upstream wind turbine (because Ambekar discloses an optimization including increases and decreases to power based on limitations such as fatigue life, it is implicit to Ambekar that at least one control signal would request a decrease in power, e.g., switching from an over-rated power mode to a normal power mode).
Regarding claim 10, the first combination discloses the limitations as set forth in claim 1 and Ambekar further discloses “identifying at least one wind turbine which does not have an upstream wake relationship with any of the other wind turbines” (see, e.g., Ambekar FIG 3, all turbine components” (para. [0202]) which includes all wind turbines.  
Regarding claim 11-17, Applicant recites a wind energy farm (i.e., a system) having a plurality of wind turbines and a control system configured to implement the method of claims 1-7.  As the first combination discloses the method according to claims 1-7, and each of the references additionally discloses a wind energy farm having a plurality of wind farms, Examiner finds that the rejection of claims 1-7 applies, mutatis mutandis, to the subject matter of claims 11-17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THOMAS K QUIGLEY/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832